


109 HR 6013 IH: To amend the Act of August 21, 1935, to extend the

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6013
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Pearce introduced
			 the following bill; which was referred to the
			 Committee on
			 Resources
		
		A BILL
		To amend the Act of August 21, 1935, to extend the
		  authorization for the National Park System Advisory Board, and for other
		  purposes.
	
	
		1.Reauthorization and change in
			 membership of National Park System Advisory BoardSection 3 of the Act of August 21, 1935
			 (popularly known as the Historic Sites, Buildings, and Antiquities
			 Act)(16 U.S.C. 463) is amended—
			(1)by amending
			 subsection (a) to read as follows:
				
					(a)(1)There is hereby
				established a National Park System Advisory Board, whose purpose shall be to
				advise the Director of the National Park Service on matters relating to the
				National Park Service, the National Park System, and programs administered by
				the National Park Service. The Board shall advise the Director on matters
				submitted to the Board by the Director as well as any other issues identified
				by the Board. Members of the Board shall be appointed on a staggered-term basis
				by the Secretary for a term not to exceed 4 years and shall serve at the
				pleasure of the Secretary.
						(2)The Board shall be comprised of no
				more than 12 persons, appointed from among citizens of the United States having
				a demonstrated commitment to the mission of the National Park Service as
				follows:
							(A)Board members shall be selected to
				represent various geographic regions, including each of the administrative
				regions of the National Park Service.
							(B)At least 4 of the members shall have
				outstanding expertise in 1 or more of the following fields: history,
				archeology, anthropology, historical or landscape architecture, biology,
				ecology, geology, marine science, or social science.
							(C)Three of the members shall have
				outstanding expertise and prior experience in the management of national or
				State parks or protected areas, or natural or cultural resources
				management.
							(D)Three of the members shall have
				outstanding expertise in another professional or scientific discipline, such as
				financial management, recreation use management, and land use planning or
				business management, important to the mission of the National Park
				Service.
							(E)At
				least one member shall have outstanding expertise and prior experience in
				private sector travel and tourism.
							(F)At least one member shall be a locally
				elected official from an area adjacent or within close proximity to a
				park.
							(3)The Board shall hold its first
				meeting by no later than 60 days after the date on which all members of the
				Advisory Board who are to be appointed have been appointed.
						(4)Any vacancy in the Board shall not
				affect its powers and shall be filled in the same manner in which the original
				appointment was made. The Board may adopt such rules as may be necessary to
				establish its procedures and to govern the manner of its operations,
				organization, and personnel.
						(5)All members of the Board shall be
				reimbursed for travel and per diem in lieu of subsistence expenses during the
				performance of duties of the Board while away from home or their regular place
				of business, in accordance with subchapter I of Chapter 57 of title 5, United
				States Code.
						(6)With the exception of travel and per
				diem as noted in paragraph (5), a member of the Board who is otherwise an
				officer or employee of the United States Government shall serve on the Board
				without additional compensation.
						(7)It shall be the duty of the Board to
				advise the Secretary on matters relating to the National Park System, to other
				related areas, and to the administration of this Act, such as matters submitted
				to it for consideration by the Secretary, but it shall not be required to
				recommend as to the suitability or desirability of surplus real and related
				personal property for use as an historic monument. The Board shall also provide
				recommendations on the designation of national historic landmarks and national
				natural landmarks and is strongly encouraged to consult with the major
				scholarly and professional organizations in the appropriate disciplines in
				making such recommendations.
						;
				and
			(2)in subsection
			 (b)—
				(A)by striking
			 (1); and
				(B)by striking
			 paragraph (2); and
				(3)in subsection (f),
			 by striking 2006 and inserting 2016.
			2.Technical
			 amendmentsThe Act of August
			 21, 1935 (16 U.S.C. 463; 464) is amended—
			(1)in section
			 3(c)(1)(D) by striking arrangements. and inserting
			 arrangements,; and
			(2)in the first
			 subsection of section 4 by inserting (a) before The
			 Secretary.
			
